DENIED and Opinion Filed February 11, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00130-CV

                              IN RE SEAN D. CLANCY, Relator

                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-56020-2018

                             MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Reichek
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate its January 18, 2019 temporary orders and to conduct a temporary orders hearing at which

relator may present evidence and argument. Relator complains of the substance of the temporary

orders and preliminary rulings granting his prior counsel’s motion to withdraw, denying relator’s

motion for continuance, and refusing to consider evidence offered by relator in opposition to the

temporary orders.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the party seeking relief, the relator

has the burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules

52.3 and 52.7 require the relator to provide “a certified or sworn copy” of certain documents,
including any order complained of, any other document showing the matter complained of, and

every document that is material to the relator’s claim for relief that was filed in any underlying

proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).

        Here, the mandamus record does not include a certified or sworn copy of a motion for

continuance, an order denying the motion for continuance, the transcripts of the November 15,

2018 or January 18, 2019 hearings, or any of the petitions or motions filed in the Collin County

proceeding, including counsel’s motion to withdraw as counsel, relator’s petition, the real party in

interest’s counter-petition, and relator’s motion in opposition to the temporary orders. This record

is insufficient to establish the trial court abused its discretion. Accordingly, we deny relator’s

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).




                                                     /Amanda L. Reichek/
                                                     AMANDA L. REICHEK
                                                     JUSTICE


190130F.P05




                                                  –2–